Case 1:16-cr-00281-PGG Document 1010 Filed 06/02/21 Page 1 of 4

To: Clerk of Court, U.S. District Court -- SDNY
500 Pearl Street

New York, N¥ 10007

From: Brandon Green Reg. No. 56400-054

Date: May 21, 2021

Re: Case No, 16 Cr, 281

LETTER TO MEMORALIZE EMAIL SENT TO STANDBY COUNSEL

Attached is an email that | sent to stand by counsel, Steven Witzel. | am sending to the Courts to
memorialize the issues | raised with him.

Respectfully,

Brandon Green 56400054
MDC Brooklyn
P.O. Box 329002

Brooklyn, NY 11232
Case 1:16-cr-00281-PGG Document 1010 Filed 06/02/21 Page 2 of 4

To: Stand-by Counsel, Attorney Steven Witzel,

From: Brandon Green Reg. No. 56400054

Re: Case No. 16-Cr-281-002

Date: May 21, 2021

LETTER REGARDING SUBPOENA REQUEST AND REQUEST TO REPORT MISCONDUCT

Dear Mr. Witzel

First and foremost, I'd like to thank you for your time. Now, | understand that the role of stand-
by counsel is very limited, and is, for the most part, advisory. With that being said, I'm not 100% sure if
you have a legal duty to subpoena the "NICE" camera footage and MDC institutional records regarding
the alleged incident/altercation that allegedly took place here 77; however, | know that you do have an
ethical, and moreover legal, duty to report misconduct, and there is no shortage of that in this case. See
ABA Model Rules of Professional Conduct, Madel Rule 8.3 (Reporting Professional Misconduct} (This
Rule directs a lawyer who knows that another "lawyer" or a "judge" has engaged in misconduct raising a
"substantial question" about honesty or fitness to inform an "appropriate authority", unless the
information is confidential).

 

if you do not have a legal duty to do this, then, | feel that you at least have an ethical duty; being that the
Government is committing crimes by lying in their version of the incident, and these records and camera footage
would prove this; i.e. such would prove that the Government has and continues to blatantly violate my rights, and
the laws of the United States, and State of New York. Therefore, in that sense, you do have a legal duty to obtain
this information, and report this and other acts of malfeasance that have and continue to take place here.
Further, | had asked you for three subpoena forms from the Court Clerk, which | have not received. | am asking for
these three subpoena forms for the folowing reasons; (i) to subpoena the July 10th 2020 NICE camera video
footage from MBC Brooklyn and any and all evidence/information pertaining to the July 10th 2020 alleged
incident; Also, | would like to test the DNA on this aleged weapon that was found in an unknown location at the
MDC Brooklyn facility that the government is allegeding was recovered; (ii) the incident report that you told me
you had in regards to cooperating witness Manuel Rosario's recent drug possession. You stated that this material
was sensitive, and therefore could not be sent to me, so | would request for his name and register number to be
redacted and sent to me; (iii) the subpoena forms to unredact the 2014 and 2016 Grand Jury proceedings, where
Agent Stefano ("Steve") Barcanni gave perjured testimony.
Case 1:16-cr-00281-PGG Document 1010 Filed 06/02/21 Page 3 of 4

Here, there is no way that you, nor anyone else assisting you in this case, can say that they do
not see and moreover do not know about the misconduct that has and continues to take place in this
case by, inter alios, the District Court Judge, the U.S. Attorneys, and my previous lawyers. Furthermore,
these acts of misconduct amount to actual federal and state crimes, and rise to the level requiring that
you report such. Therefore, I'm requesting that you immediately report any and all acts of misconduct,
malfeasance, and similar related crimes and wrongs that have and continue to take place here by the all
those involved / responsible.

When this is done, | ask that you notify me; and, if | do not hear back from you, | will take this as
a refusal to do this and will be forced to move forward as | see fit. Please, if you could, take care of this
immediately; being that you have not done so already, despite clearly having a duty to do so. Or, maybe
you could focus on getting the camera footage and MDC Institutional Incident records for me, and we
can deal with the reporting of the malfeasance at a later date. Let me know what you want to do, and
soon. In fact, ! ask that you give me a definitive answer on the route you will be proceeding by Tuesday,
May 25, 2021.

Thank you and have a wonderful day.

Sincerely,

Brandon Green, Pro Se

Register No. 56400054
 

we bao Wn
Ye. Wh AANNL
LorooOp Wo WL xm:

       
    

Ea
POSTAL SERVICES

HAN WHEN OM. i . .

$3. 60

1000 _ 40007 R2305M1 45662- -55

  

7020 Ob40 ONOL 4123 ua4o me a
PLACE STICKER AT TOP OF ENVELOPE TO By see ee | Vey & Cyan
> \eor\ Qaitek

felt aa eee cee eee cee) Le

ay fhe

eae
eget pene noo} 4223 a 14 Mota dD Ht yoADE adage DH edd dabei

 

Case 1:16-cr-00281-PGG. Document 1010 Filed 06/02/21 Page 4 of 4
